Citation Nr: 0406630	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  91-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to rating in excess of 20 percent for 
varicose veins of the right leg prior to October 17, 2002, 
and in excess of 40 percent as of October 17, 2002.

6.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU) prior to 
October 17, 2002.  





REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, B.W.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In October 1990, the RO denied a claim of entitlement to a 
rating in excess of 20 percent for service-connected varicose 
veins.  The veteran appealed.  In November 1991, the Board 
remanded the claim for additional development.  In June 1992, 
the RO denied claims of entitlement to service connection for 
back, ankle, hip, and knee disabilities.  The veteran 
appealed.  In October 1993, and November 1994, the Board 
remanded the claims for additional evidentiary development.  
In June 1997, the Board denied the claims of entitlement to 
service connection for back, ankle, hip, and knee 
disabilities, and remanded the increased rating claim.  

The veteran appealed the Board's June 1997 decision to the 
U.S. Court of Veterans Appeals (now U.S. Court of Appeals for 
Veterans Claims) (Court).  In an April 1999 memorandum 
decision, that portion of the Board's decision that denied 
the service connection claims was reversed and the claims 
were remanded to the Board for additional development.  In 
April 2000, the Board remanded the claims to the RO for 
additional development.  In November 2000, the Board denied 
the claim of entitlement to an increased rating for varicose 
veins, and remanded the service connection issues for 
additional development.  

The veteran appealed the Board's April 2000 decision to the 
Court.  In a June 2001 Order that was based on a joint 
motion, that part of the Board's decision that denied an 
increased rating was vacated and the case was remanded to the 
Board for further adjudication.  In June 2003, the Board 
remanded the claims to the RO for additional development.  
The case is again before the Board for consideration.

The Board notes that although its June 2003 remand listed the 
issues to included service connection for a psychiatric 
disability, this claim was granted in a September 2003 RO 
decision.  This issue is therefore no longer before the 
Board.  

In November 1996, the veteran was afforded a hearing before 
Mary Gallagher, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).
 

FINDINGS OF FACT

1.  The veteran does not have a disability of the low back 
that is related to his service or to a service-connected 
disability; arthritis of the low back was not manifest to a 
compensable degree within one year of separation from 
service.  

2.  The veteran does not have a disability of the ankles that 
is related to his service or to a service-connected 
disability; arthritis of the ankles was not manifest to a 
compensable degree within one year of separation from 
service.  

3.  The veteran does not have a disability of the hips that 
is related to his service or to a service-connected 
disability; arthritis of the hips was not manifest to a 
compensable degree within one year of separation from 
service.  

4.  The veteran does not have a disability of the knees that 
is related to his service or to a service-connected 
disability; arthritis of the knees was not manifest to a 
compensable degree within one year of separation from 
service.  

5.  Prior to October 17, 2002, the veteran's varicose veins, 
right leg, were no more than moderately severe; they were 
manifested by swelling and pain, but not persistent swelling 
of the leg or thigh that is increased on standing or walking 
1 or 2 hours and readily relieved by recumbency; they were 
not manifested by severe symptoms involving superficial veins 
above and below the knee, involvement of the long saphenous 
ranging over 2 cm. in diameter, edema and episodes of 
ulceration, and no involvement of the deep circulation; or 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  

6.  As of October 17, 2002, the veteran's varicose veins, 
right leg, were manifested by symptoms that included 
swelling, weakness and pain, but not persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; persistent swelling subsiding only 
very slightly and incompletely with recumbency elevation and 
with pigmentation cyanosis, eczema, or ulceration; or 
pronounced symptoms with findings of the severe condition 
with secondary involvement of the deep circulation as 
demonstrated by Trendelenburg's and Perthe's tests with 
ulceration and pigmentation.  

7.  Based on the September 2003 rating decision, the 
veteran's service-connected disabilities before October 17, 
2002 are varicose veins of the right leg, rated 20 percent 
disabling from 1987, and major depressive disorder, rated 10 
percent from January 1992 and 30 percent from May 1995, for a 
combined disability evaluation no higher than 40 percent.

8.  The veteran has not worked since 1978; he has 12 years of 
education, training in air conditioning/ refrigeration, and 
"roughneck" and construction work experience.


9.  Prior to October 17, 2002, the veteran's service 
connected disabilities did not preclude him from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred as a result of the 
veteran's service, or a service-connected disability, and 
arthritis of the lumbar spine may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2003).

2.  A bilateral ankle disability was not incurred as a result 
of the veteran's service, or a service-connected disability, 
and arthritis of the ankles may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003).

3.  A bilateral hip disability was not incurred as a result 
of the veteran's service, or a service-connected disability, 
and arthritis of the hips may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003).

4.  A bilateral knee disability was not incurred as a result 
of the veteran's service, or a service-connected disability, 
and arthritis of the knees may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003).

5.  The criteria for an increased disability rating for 
varicose veins of the right leg are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.102, 4.104, Diagnostic 
Codes 7120, 7121 (1997); 38 C.F.R. §§ 3.159, 3.321, 4.7, 
4.14, 4.104, Diagnostic Codes 7120, 7121 (2003).

6.  During the period prior to October 17, 2002, the criteria 
for a total disability evaluation based on unemployability 
were not met.  38 C.F.R. § 4.16 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Background

The veteran argues that he has a low back disability, a 
bilateral ankle disability, a bilateral hip disability, and a 
bilateral knee disability as a result of his service, or in 
the alternative, due to his service-connected varicose veins, 
right leg.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2003).

The provisions of 38 C.F.R. § 3.309(a) were revised effective 
November 7, 2002, to provide that service connection may be 
presumed if a preexisting disability is show to have been 
aggravated within one year following service.  The previous 
regulation did not contain such a provision related to 
aggravation.  67 Fed.Reg. 67,792 (November 7, 2002).  As 
discussed below, there is no evidence of any arthritis within 
one year of discharge.  Therefore, there is no prejudice to 
the veteran in the Board considering the revised regulation 
in the first instance.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection is currently in effect for varicose veins, 
right leg, evaluated as 40 percent disabling, and major 
depressive disorder, evaluated as 30 percent disabling.  In 
addition, the RO has granted a total rating due to 
unemployability caused by service-connected disability (TDIU) 
effective from October 17, 2002.  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, a low back, ankle, hip or knee 
disorder.  The veteran's separation examination report, dated 
in March 1970, shows that his upper and lower extremities, 
feet, spine, and other musculoskeletal systems, were 
clinically evaluated as normal.  He was noted to have 
varicose veins of the right leg.  In an accompanying "report 
of medical history," he denied having had "back trouble of 
any kind," lameness, "arthritis or rheumatism," a "'trick' 
or locked knee," or foot trouble.  He reported having leg 
trouble, and he was noted to have thrombophlebitis of the 
left leg associated with leg cramps (the Board notes that the 
reference to the left leg appears to have been in error, as 
all of the service medical records indicate that the 
veteran's varicose veins were in his right leg, with no 
findings or treatment for left leg varicose veins).  

As for the post-service medical evidence, it consists of VA 
outpatient treatment, examination and hospital reports, dated 
between 1971 and 2003, and private health care treatment 
reports, dated between 1972 and 2000.  

A VA examination report, dated in May 1971, contains 
diagnoses of healed trauma to the right leg, varicose veins 
of the right leg, and bilateral pes planus.  The Board notes 
that, in general, the medical evidence shows that the veteran 
has received ongoing treatment for varicose vein symptoms 
since that time.  

Reports from Reginald P. Segar, M.D., dated in between 1981 
and 1990 (to include reports created in association with the 
veteran's non-VA disability determination), include a report, 
dated in February 1988, which shows that Dr. Segar states 
that the veteran had "some arthritis of some of the joints" 
along with "some possibility of collagen disease."  A 
report, dated in February 1990, shows that Dr. Segar states 
that the veteran had to change his walking pattern and shift 
his weight because of pain due to his varicose veins, and 
that this has caused pain in his lower extremities, right 
hip, and his back.  

A report from John W. Stafford, M.D., dated in February 1984, 
shows that the there was a one centimeter difference between 
the veteran's right and left calves.  

A VA examination report, dated in September 1990, shows that 
the veteran asserted that he had a history of arthritis since 
approximately 1983 manifested by multiple arthralgias and 
stiffness.  The report contains diagnoses that included 
"collagen vascular disease with multiple arthralgias and 
stiffness; rheumatoid factor was negative but sed rate was 
slightly elevated and ANA test was reactive."  

A VA hip examination report, dated in January 1992, contains 
an impression of "history of bilateral hip pain-probable 
osteoarthritis."  

A VA spine examination report, dated in January 1992, 
contains impressions of thoracolumbar scoliosis with 
convexity to the left, "history of low back pain of unknown 
etiology possibly secondary to scoliosis or osteoarthritis," 
and obesity.  

A VA joints examination report, dated in January 1992, shows 
that the veteran complained of bilateral knee, hip and low 
back pain.  The impressions were obesity, "history of 
bilateral leg pain, right more than left," "a history of 
low back pain and bilateral hip and bilateral knee pains-
probable osteoarthritis," and thoracolumbar scoliosis with 
convexity to the left.  

Reports from David E. Allie, M.D., dated between 1995 and 
1996, include a July 1995 report which notes that the veteran 
had spondylotic changes in the lumbosacral spine with 
moderate peripheral neuropathy of both legs, and that a CT 
[computed tomography] scan showed disc bulging and 
significant degenerative arthritic changes of the back.  The 
report notes orthopedic and neurologic changes of the lower 
spine.  An October 1996 report notes that the veteran has 
bilateral leg pain due to several causes, to include 
peripheral vascular disease and mild arterial insufficiency, 
and a low back disorder.  The veteran was also noted to have 
several neurologic and orthopedic conditions of the lower 
back which had an adverse reaction as to his mobility and 
activity and which increases his pain.  

Reports from Philip A. Landry, M.D., dated between 1994 and 
1996, include a February 1995 report which notes chronic leg 
and back pain having to do with "nerve damage."  Reports, 
dated in July and October of 1995, note that the veteran had 
spondylotic changes in the lumbar sacral spine.  

A May 1995 VA "diseases of the arteries and veins" 
examination report shows that the diagnoses included collagen 
vascular disease with multiple arthralgias.  

A VA X-ray report, dated in May 1995, indicates that the 
veteran has arthritic changes in the lumbosacral spine.  

A VA orthopedic examination report, dated in June 1995, shows 
that there was no evidence of herniated disc or other 
problems with the back.  The examiner concluded that the 
veteran did not have any back disability from an orthopedic 
standpoint, and that his back complaints were not service-
related.  

A VA joints examination report, dated in May 2000, shows the 
diagnoses were "minimal osteoarthritis of hips and ankles," 
and "chronic bilateral knee strains."  The examiner 
concluded that the veteran's right knee pain and degenerative 
joint disease was not secondary to his varicose veins.  The 
examiner indicated that all volumes of the claims file were 
reviewed.  

A VA spine examination report, dated in May 2000, shows that 
the examiner determined that X-rays showed that the veteran 
had degenerative joint disease of the lumbosacral spine.  The 
diagnosis was "degenerative joint disease of the lumbosacral 
spine, mild."  The examiner concluded that the veteran's low 
back condition was not secondary to his varicose veins.  The 
examiner indicated that all volumes of the claims file were 
reviewed.  

Reports from Samuel J. Stagg, M.D., dated 2000, show 
treatment for complaints that included back pain.  Diagnoses 
included lumbosacral disc disease.  A December 2000 report 
notes that the veteran has constant lumbosacral pain 
secondary to degenerative arthritis.  

A VA joints examination report, dated in December 2000, 
contains diagnoses of "mild degenerative joint disease of 
both hips," degenerative joint disease (DJD) of the lumbar 
spine, "mild DJD knees," and "normal ankles."  The 
examiner stated that the veteran's clinical and radiological 
findings were so minimal that he did not expect them to give 
rise to the symptoms that the veteran was claiming.  He 
concluded that the veteran's varicose veins did not 
contribute to the development of degenerative joint disease 
of the lumbar spine, hips or knees.  The examiner indicated 
that several volumes of the claims file were available and 
reviewed.  

A VA examination report, dated in October 2002, to include an 
addendum dated in February 2003, shows that the diagnoses 
were DJD of the left knee, hips, and right ankle, and 
recurring chronic strain of the right knee, right ankle, and 
left ankle.  The examiner stated that the veteran's varicose 
veins aggravated his ankle, knee and hip conditions, and that 
the weakness of the right lower leg "affects his joints."  
The examiner indicated that the claims file had been 
reviewed.  In the addendum, the examiner stated that the 
veteran had varicose insufficiency, phlebitis and ulcers of 
both lower extremities which has caused weakness of both 
legs, and which "caused him disability in the ankles, knees 
and hips, developing degenerative joint disease with time."  
The examiner further stated that, "He has so much bad lower 
leg problems that in my opinion, he tried to compensate for 
these problems affecting his joints in the lower extremities 
developing degenerative joint disease."

A VA joints examination report, dated in August 2003, shows 
that the diagnoses were degenerative arthritis, obesity, Type 
II diabetes, varicose veins, and status post veins stripping 
of right leg.  The examiner concluded that the veteran's 
joint pains were not related to his right leg varicose veins.  
The examiner explained that the veteran was obese, 57 years 
old, and that overweight veterans of this age frequently 
developed degenerative arthritis.  He further explained that 
this was part of the normal ageing process, and that the 
ageing process was accelerated by obesity.  He stated that 
the veteran's arthritis was related to his weight and age.  
The examiner indicated that the claims file had been 
reviewed.  

B.  Low Back Disability

The veteran asserts that his low back problems are due to his 
right leg varicose veins.  At his hearing, held in February 
1991, he testified that he had back pain and at his November 
1996 Board hearing he testified that his doctor told him that 
his back problems were related to the initial service-
connected injury.  

The Board finds that the claim must be denied on a direct 
basis.  Service medical records do not show any treatment for 
low back symptoms, or diagnosis of a lumbar spine disorder.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, assuming arguendo that 
Dr. Segar's report, dated in February 1988 (which shows that 
Dr. Segar states that the veteran had "some arthritis of 
some of the joints") is sufficient to show that arthritis of 
the spine existed as of that date, the claimed disability is 
not shown by competent evidence until approximately 17 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the appellant has a low back disability that was caused 
or aggravated by his service.  In fact, the only competent 
opinion on this issue is found in the June 1995 VA orthopedic 
examination report, in which the examiner concluded that the 
veteran did not have any back disability from an orthopedic 
standpoint, and that his back complaints were not service-
related.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim on a direct basis, and 
that the claim must be denied.  See 38 C.F.R. § 3.303.  
Finally, there is no competent evidence showing that 
arthritis of the lumbar spine became disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309.  


With regard to the claim for a low back condition as 
secondary to a service-connected disorder, to include on the 
basis of aggravation, the Board finds that the August 2003 VA 
joints examination report is highly probative evidence 
against the claim.  This report shows that the veteran was 
diagnosed with degenerative arthritis, obesity, Type II 
diabetes, varicose veins, and status post veins stripping of 
right leg.  The examiner indicated that he had reviewed the 
entire claims file, to include the opinions discussed below 
(see Part I.F.), and this opinion is accompanied by a 
rationalized explanation.  Specifically, the examiner 
explained that the veteran was obese, and 57 years old, and 
that overweight veterans of this age frequently developed 
degenerative arthritis.  He explained that this was part of 
the normal ageing process, and that the ageing process was 
accelerated by obesity.  He concluded that the veteran's 
arthritis was related to his weight and age.  The Board 
points out that the August 2003 VA examiner's conclusion is 
consistent with both the December 2000 VA examination report, 
which shows that the examiner concluded that the veteran's 
lumbar spine problems were not due to or contributed to by 
the service-connected varicose veins.  The Board further 
notes that although the veteran has cited to the October 2002 
VA examination report, and addendum, in support of his claim, 
in that report examiner did not relate the veteran's varicose 
veins to any lumbosacral disability.  The evidence against 
the claim outweighs the evidence for the claim, some of which 
is discussed further in Part I.F.  Accordingly, the 
preponderance of the evidence indicates that the veteran's 
low back disability is not due to, nor was it aggravated by, 
the service connected right leg varicose veins.  See 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

C.  Bilateral Ankle Disability

The veteran has asserted that his ankle disability is due to 
his varicose veins.  At the February 1991 hearing at the RO 
he testified that he had ankle pain.  

The Board finds that the claim must be denied.  The Board 
first notes that the service medical records do not show any 
treatment for ankle symptoms, or diagnosis of an ankle 
disorder.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  

The Board further notes that, despite the October 2002 
"diagnosis" of recurring left ankle strain, the evidence is 
mixed as to whether the veteran currently has a left ankle 
disability.  See e.g., December 2000 VA examination report 
(containing a diagnosis of normal ankles); October 2002 VA X-
ray report (containing an impression of "essentially normal 
left ankle"); see also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  However, even assuming arguendo 
that the veteran has a left ankle disability, and that Dr. 
Segar's report, dated in February 1988 (which shows that Dr. 
Segar states that the veteran had "some arthritis of some of 
the joints") is sufficient to show that arthritis of the 
ankles existed as of that date, the claimed disability is not 
shown by competent evidence until approximately 17 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the appellant has an ankle disability that was caused or 
aggravated by his service.  In this regard, the December 2000 
VA examination report shows that the examiner concluded that 
the veteran's joint conditions were not service-connected.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an ankle disability on a 
direct basis, and that the claim must be denied.  See 
38 C.F.R. § 3.303.  In addition, there is no competent 
evidence showing that arthritis of either ankle became 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim for an ankle condition as secondary 
to a service-connected disorder, to include on the basis of 
aggravation, the Board finds that the August 2003 VA joints 
examination report is highly probative evidence against the 
claim.  The Board's discussion of this opinion, as contained 
in Part I.B., is incorporated herein.  Briefly stated, the 
examiner explained that the veteran was obese, and 57 years 
old, and that overweight veterans of this age frequently 
developed degenerative arthritis.  He concluded that the 
veteran's joint pains and arthritis were related to his 
weight and age.  The Board points out that the August 2003 VA 
examiner's conclusion is consistent with the May 2000 VA 
examination report, which shows that the examiner concluded 
that the veteran's joint problems were not due to, or 
contributed to, by the service-connected varicose veins.  The 
evidence against the claim outweighs the evidence for the 
claim, some of which is discussed further in Part I.F.  
Accordingly, the preponderance of the evidence indicates that 
an ankle disability is not due to or aggravated by the 
service connected right leg varicose veins.  See 38 C.F.R. 
§ 3.310(a); Allen.  

D.  Bilateral Hip Disability

The veteran claims, in essence, that he has a bilateral hip 
disability due to his service connected right leg varicose 
veins.

The Board finds that the claim must be denied.  The Board 
first notes that the service medical records do not show any 
treatment for hip symptoms, or diagnosis of a hip disorder.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  

With regard to the claim on a direct bases, even assuming 
arguendo that Dr. Segar's report, dated in February 1988 
(which shows that Dr. Segar states that the veteran had 
"some arthritis of some of the joints") is sufficient to 
show that arthritis of the hips existed as of that date, the 
claimed disability is not shown by competent evidence until 
approximately 17 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  Maxson.  
Furthermore, there is no competent evidence showing that the 
appellant has a hip disability that was caused or aggravated 
by his service.  In fact, the only competent opinion on this 
issue is found in the December 2000 VA orthopedic examination 
report, in which the examiner concluded that the veteran's 
joint conditions were not service-related.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a hip disability on a direct basis, and that 
the claim must be denied.  See 38 C.F.R. § 3.303.  In 
addition, there is no competent evidence showing that 
arthritis of either hip became disabling to a compensable 
degree within one year of separation from active duty.  
38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim for a hip condition secondary to a 
service-connected disorder, to include on the basis of 
aggravation, the Board finds that the August 2003 VA joints 
examination report is highly probative evidence against the 
claim.  The Board's discussion of this opinion, as contained 
in Part I.B., is incorporated herein.  Briefly stated, the 
examiner explained that the veteran was obese, and 57 years 
old, and that overweight veterans of this age frequently 
developed degenerative arthritis.  He concluded that the 
veteran's arthritis was related to his weight and age.  The 
Board points out that the August 2003 VA examiner's 
conclusion is consistent with the May and December 2000 VA 
examination reports, which show that the examiners concluded 
that the veteran's joint problems were not due to or 
contributed to by the service-connected varicose veins.  The 
evidence against the claim outweighs the evidence for the 
claim, some of which is discussed further in Part I.F.  
Accordingly, the preponderance of the evidence indicates that 
a hip disability is not due to or aggravated by the service 
connected right leg varicose veins.  See 38 C.F.R. § 3.310; 
Allen.  

E.  Bilateral Knee Disability

The veteran claims, in essence, that he has a bilateral knee 
disability due to his service connected right leg varicose 
veins.

The Board finds that the claim must be denied.  The Board 
first notes that the service medical records do not show any 
treatment for knee symptoms, or diagnosis of a knee disorder.  
Therefore, a chronic knee condition is not shown during 
service.  See 38 C.F.R. § 3.303.  

The Board further notes that, despite the May 2000 and 
October 2002 "diagnoses" of right knee "strain," the 
evidence is mixed as to whether the veteran currently has a 
right knee disability.  See e.g., October 2002 VA X-ray 
report (containing an impression of normal right knee); see 
also Sanchez-Benitez v. West.  However, even assuming 
arguendo that Dr. Segar's report, dated in February 1988 
(which shows that Dr. Segar states that the veteran had 
"some arthritis of some of the joints") is sufficient to 
show that arthritis of the knees existed as of that date, the 
claimed disability is not shown by competent evidence until 
approximately 17 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  Maxson.  
Furthermore, there is no competent evidence showing that the 
appellant has a knee disability that was caused or aggravated 
by his service.  In fact, the only competent opinion on this 
issue is found in the December 2000 VA orthopedic examination 
report, in which the examiner concluded that the veteran's 
joint conditions were not service-related.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a knee disability on a direct basis, and that 
the claim must be denied.  See 38 C.F.R. § 3.303.  In 
addition, there is no competent evidence showing that 
arthritis of either knee became disabling to a compensable 
degree within one year of separation from active duty.  
38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim for a knee condition secondary to a 
service-connected disorder, to include on the basis of 
aggravation, the Board finds that the August 2003 VA joints 
examination report is highly probative evidence against the 
claim.  The Board's discussion of this opinion, as contained 
in Part I.A., is incorporated herein.  Briefly stated, the 
examiner explained that the veteran was obese, and 57 years 
old, and that overweight veterans of this age frequently 
developed degenerative arthritis.  He concluded that the 
veteran's arthritis was related to his weight and age.  The 
Board points out that the August 2003 VA examiner's 
conclusion is consistent with the May and December 2000 VA 
examination reports, which show that the examiners concluded 
that the veteran's joint problems were not due to or 
contributed to by the service-connected varicose veins.  The 
evidence against the claim outweighs the evidence for the 
claim, some of which is discussed further in Part I.F.  
Accordingly, the preponderance of the evidence indicates that 
a knee disability is not due to or aggravated by the service 
connected right leg varicose veins.  See 38 C.F.R. § 3.310; 
Allen.  



F.  Conclusion

In reaching these decisions, the Board has considered the 
October 2002 VA examination report, and addendum, which could 
be read to indicate that the veteran's varicose veins either 
caused or aggravated his ankle, knee and hip arthritis.  
However, the Board finds that this opinion is not well-
rationalized.  For example, it does not cite to any past 
supportive clinical findings, nor does it discuss the 
veteran's risk factors for arthritis, as identified by the 
August 2003 VA examiner (specifically, his age and obesity).  
With regard to obesity, the Board notes that August 2003 VA 
opinion is supported by the fact that the medical evidence 
shows that the veteran has been found to have been obese 
since at least 1976.  See e.g., March 1976 VA examination 
report; see also February 1984 report from John W. Stafford, 
M.D.; February 1984 report from Gregory M. Savoy; March 1984 
report from Gerald E. Murdock, M.D.  The August 2003 VA 
examiner reviewed the October 2002 opinion, and found it 
unconvincing.  The Board has also considered Dr. Segar's 
February 1990 report, and Dr. Allie's October 1996 report, in 
which these physicians associated the veteran's joint pain 
with an altered gait.  However, neither of these reports 
associates a service-connected condition with a diagnosed or 
identifiable underlying malady or condition.  See Sanchez-
Benitez v. West.  Accordingly, the Board has determined that 
the preponderance of the evidence indicates that the veteran 
does not have a low back, ankle, hip or knee disability due 
to, or aggravated by, his service connected right leg 
varicose veins.  38 C.F.R. § 3.310(a).  

The Board has considered the appellant's oral and written 
testimony submitted in support of his arguments that he has 
the claimed conditions that should be service connected.  His 
statements are not competent evidence of a diagnosis, or a 
nexus between the claimed conditions and his service, or a 
service-connected condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claims must be denied.


II.  Increased Rating

The veteran contends, in essence, that the varicose veins of 
the right leg are more disabling than reflected by the 
disability rating assigned.  At the February 1991 hearing at 
the RO and the November 1996 hearing before the undersigned 
the veteran testified that he had pain in the right leg.  

In an August 1971 rating decision, the RO granted service 
connection for varicose veins right leg.  The RO evaluated 
this disability as 10 percent disabling.  In May 1976, the RO 
increased the disability rating to 20 percent.  In June 1981, 
the RO increased the disability rating to 40 percent.  In 
October 1981, the RO granted a temporary total disability 
rating due to convalescence, with the 40 percent rating being 
subsequently continued.  In October 1984, the RO granted a 
temporary total disability rating due to convalescence.  The 
decision then continued the 40 percent rating and later 
reduced the disability rating to 10 percent.  The decision 
indicated the varicose veins were being rated under 
Diagnostic Code 7121.  In January 1989, the Board increased 
the disability rating to 20 percent.  

On September 13, 1989, the veteran filed a claim for an 
increased rating.  In October 1990, the RO denied a claim for 
an increased rating.  The veteran has appealed.  

In September 2003, the RO increased the disability rating to 
40 percent effective October 17, 2002.  Since less than the 
full benefit available for this disability was granted, the 
issue concerning the evaluation of the right leg varicose 
veins remains before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

Prior to October 17, 2002, the veteran's varicose veins, 
right leg, have been rated as 20 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7121.  His rating was 
subsequently increased to 40 percent, with an effective date 
of October 17, 2002.  Given the foregoing, the issue is 
whether a rating in excess of 20 percent is warranted prior 
to October 17, 2002, and in excess of 40 percent as of 
October 17, 2002.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where the particular disability for 
which the veteran is service connected is not listed, it will 
be permissible to rate under a closely related disease or 
injury in which not only are the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Board initially notes that the veteran's representative 
has argued that service connection, and a separate rating, 
are warranted for "post-phlebitic syndrome" of the right 
leg (hereinafter "PPS"), which he asserts is a separate and 
distinct condition from the veteran's varicose veins, right 
leg.  See e.g., representative's argument, received in 
January and September of 2000.  The representative argues 
that the veteran's varicose veins should be evaluated under 
Diagnostic Code 7120, and that PPS should be service-
connected and evaluated under Diagnostic Code 7121.  In a 
letter, dated in December 2000, the RO denied the 
representative's request to rate the veteran's disability in 
this manner.  The RO explained that the veteran's varicose 
veins had been rated under DC 7121 as of October 1984.  The 
RO explained that the symptoms of varicose veins and PPS were 
very similar, and that VA uses the same criteria to evaluate 
both conditions, and that the symptoms from both varicose 
veins and PPS had therefore been considered together in 
connection with the increased rating claim.  

Where the symptomatology of a condition is duplicative or 
overlapping with symptomatology of another condition, it may 
not receive a separate evaluation.  38 C.F.R. § 4.14 (2003); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  A claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  When two diagnoses are presented 
covering the aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  See id. at 207.  The Court 
has noted that certain diseases do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14.  Bierman v. Brown, 6 Vet. App. 125, 130 
(1993).  

In this case, the Board initially notes that this is not 
properly classified as a "service connection" issue.  
First, the ratings criteria under 38 C.F.R. § 4.104, DC's 
7120 and DC 7121 (2003) are essentially identical.  Second, 
with regard to both the old and the new ratings criteria, the 
representative does not allege, nor does the evidence show, 
that VA has ever attempted to dissociate any PPS symptoms 
from the symptoms of the veteran's varicose veins, right leg.  
See generally Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  The Board further points out that in this decision, 
it has analyzed the veteran's claim under all legally 
applicable versions of diagnostic codes 7120 and 7121 in 
order to ensure that he receives the highest possible rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Accordingly, the 
appellant has suffered no cognizable legal injury.  See 
Brady, 4 Vet. App. at 207.  Finally, the combining of an 
evaluation under Diagnostic Code 7120 with a rating under DC 
7121 would artificially inflate the service-connected 
evaluation, and this is specifically prohibited.  
Alternatively stated, rating the veteran's PPS as a separate 
disability from his varicose veins would result in 
pyramiding, which is prohibited by the provisions of 38 
C.F.R. § 4.14.  


Under the criteria of Diagnostic Code 7120 in effect at the 
time the veteran initiated his claim, for moderately severe 
symptoms involving superficial veins above and below the knee 
with varicosities of the long saphenous vein ranging in size 
from 1 to 2 cm. in diameter with symptoms of pain and 
cramping on exertion and no involvement of the deep 
circulation, a 20 percent disability rating is warranted for 
unilateral involvement and a 30 percent rating for bilateral 
involvement.  For severe symptoms involving superficial veins 
above and below the knee, involvement of the long saphenous 
ranging over 2 cm. in diameter, edema and episodes of 
ulceration, and no involvement of the deep circulation, a 40 
percent rating is warranted for unilateral involvement, and a 
50 percent rating is warranted for bilateral involvement.  
For pronounced symptoms with findings of the severe condition 
with secondary involvement of the deep circulation as 
demonstrated by Trendelenburg's and Perthe's tests with 
ulceration and pigmentation, a 50 percent disability rating 
is warranted for unilateral involvement and a 60 percent 
rating is appropriate for bilateral involvement.  Severe 
varicosities below the knee with ulceration, scarring, or 
discoloration and painful symptoms will be rated as 
moderately severe.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Under Diagnostic Code 7121 for unilateral phlebitis or 
thrombophlebitis in effect at the time the veteran initiated 
his claim, a 30 percent disability rating is warranted for 
persistent swelling of the leg or thigh that is increased on 
standing or walking 1 or 2 hours and readily relieved by 
recumbency.  A 60 percent rating is warranted where there is 
persistent swelling subsiding only very slightly and 
incompletely with recumbency elevation and with pigmentation 
cyanosis, eczema, or ulceration.  A 100 percent rating is 
warranted for massive board-like swelling with severe and 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997).

On January 12, 1998, new rating criteria for the 
cardiovascular system became effective.  62 Fed.Reg. 65,207 
(1997).  

Under the revised criteria of Diagnostic Codes 7120 for 
varicose veins and Diagnostic Code 7121 for post-phlebitic 
syndrome of any etiology, a 20 percent rating is warranted 
for persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration warrants a 60 percent rating and massive board-
like edema with constant pain at rest warrants a 100 percent 
rating.  38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 
(2003).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria.  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board will consider 
both the old criteria as well as the new criteria (from its 
January 1998 effective date).  

It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history. 38 C.F.R. § 4.1 (2003).  The 
Board notes that the history of the veteran's disability 
shows that he has essentially received periodic treatment for 
right lower extremity vein symptoms since his separation from 
service, to include reports of swelling, ulceration, pain, 
numbness, and venous statis.  In June 1981, he underwent 
stripping of his varicose veins.  See June 1981 VA hospital 
report.  His deep venous system was patent at that time.  Id.  
In March 1984, he underwent an excision of the lesser 
saphenous vein and subfacial ligation of incompetent venous 
perforators (Linton's procedure).  See March 1984 Savoy 
Memorial Hospital report.  A July 1984 radionuclide venogram 
contains an impression noting that there was no definite 
evidence of deep venous thrombosis.  Reports from the Social 
Security Administration (SSA) show that in May 1982, the SSA 
determined that the veteran is disabled, in part, due to 
chronic veinous insufficiency with stasis and ulceration of 
the right leg.  The SSA's decision also discussed conditions 
for which service connection is not currently in effect, 
specifically, dizziness "of unknown etiology," and left leg 
varicose veins.  

The veteran filed his claim for an increased rating in 
September 1989.  A report from Dr. Segar, dated in February 
1990, indicates that the veteran had a history of pain, 
swelling, and ulcers of the skin, and that his varicose veins 
had not increased in severity, nor had he had an increase in 
ulceration.  

A VA examination report, dated in September 1990, shows that 
the veteran complained of chronic pruritis, and that there 
was no history of acute deep vein thrombosis or pulmonary 
embolism.  The history was that the veteran had residual 
swelling and tenderness of the right leg without recurrent 
ulcer or status dermatitis.  On examination, there was no 
edema.  There had been stripping of varicose veins of the 
right greater saphenous venous system with no recurrent 
varicosities.  There was also no clinical evidence of deep 
vein thrombosis, stasis ulcers or stasis dermatitis.  An 
associated August 1990 phleborrheogram was interpreted as 
normal.  The relevant diagnosis was history of bilateral 
greater saphenous vein varicosities with post operative 
status ligation and stripping of varicosities of right 
greater saphenous venous system.  

A VA "diseases of the arteries and veins" examination 
report, dated in January 1992, shows that the veteran 
indicated that his leg ulcers had healed after his 1981 vein 
stripping, and that he does pretty well if he stays on his 
doctor's regime of treatment.  He indicated that his doctor 
told him to stay out of heat and cold, elevate his legs all 
day, and not be on his feet.  He also indicated that his leg 
hurt.  On examination, there was a dark area of skin on the 
right lower leg.  There was one perforator or varicosity on 
the right lateral leg about 1.5 cm. in size.  There were no 
ulcers, no pitting edema, and Homan's sign was negative.  The 
diagnosis noted a history of status postoperative right 
greater saphenous vein ligation and stripping in 1981 and 
1984.  

A VA examination report, dated in May 1995, shows that there 
was no history of recurrent deep vein thrombosis, superficial 
thrombophlebitis, and that there was no recurrent stasis 
ulcer.  The veteran was wearing thigh high elastic stockings.  
There were chronic bilateral greater saphenous system 
varicosities with pigmented stasis dermatitis of the lower 
legs.  There was no clinical evidence of active stasis ulcer 
or deep vein thrombosis.  The examiner indicated that there 
was no change in the veteran's condition since previous 
examinations in August 1990 and January 1992.  The relevant 
diagnosis was bilateral greater saphenous venous system 
varicosities with postoperative status, ligation and 
stripping of varicosities of right greater saphenous system, 
and chronic stasis dermatitis with healed stasis ulcer.  

A July 1995 statement from Dr. Allie indicates that the 
veteran had been seen for approximately one year for 
peripheral vascular problems.  The veteran's history was 
noted to include severe venous insufficiency, lower extremity 
edema, and venous insufficiency ulcers that were partially 
healed.  On examination, there was bilateral lower extremity 
edema that was at least 2+ and very thickened hyperpigmented 
changes bilaterally.  

A September 1995 statement from Dr. Richard K. Spence, M.D., 
shows that Dr. Spence did not examine the veteran, and that 
his report was based on a review of selected medical records.  
For example, this report contains little or no discussion the 
veteran's VA treatment, to include VA examination reports, 
dated in September 1990, January 1992 or May 1995.   Dr. 
Spence states that the veteran's deep venous system was not 
normal, and that his condition was progressing "steadily and 
inexorably."  He stated that a descending venogram had not 
been done, and that "If such a venogram were done on [the 
veteran], I am sure that it would show severe venous valvular 
insufficiency with reflux down into calf veins."  He stated 
that the veteran was completely disabled due to his chronic 
venous insufficiency.  

A report from Dr. Allie, dated in October 1996, indicates 
that the veteran had been seen for approximately two years 
and that, "[H]e has known severe venous insufficiency with 
multiple deep vein thrombus in the past ...".  Corresponding 
chronic changes were noted to include skin changes, pedal and 
lower extremity edema, bilateral lower extremity pain.  A 
"past history" of venous insufficiency ulcers was noted.  
On examination, there was 2 to 3+ edema in the lower 
extremities, bilaterally.  Femoral pulses were 1+ 
bilaterally, with trace pulses to his dorsalis pedis and his 
posterior tibial arteries, bilaterally.  He was advised to 
wear supportive stockings.  

A VA "diseases of the arteries and veins" examination 
report, dated in August 1997, shows that the veteran 
complained that he had swelling and pain in the legs and that 
he could not sit for over an hour or walk for more than four 
blocks due to swelling.  The examiner noted that the 
veteran's medical history included a stripping of the lesser 
and greater saphenous veins.  On examination, there was no 
ulcer in the right leg.  There was mild swelling of the right 
leg due to pitting edema.  The veteran was examined while 
standing and there were no significant varicose veins.  
Except for scars there was normal skin appearance with no 
thickening of the skin.  A vascular ultrasound of the right 
leg showed a normal deep venous system without evidence of 
thrombosis.  The examiner remarked that the veteran had left 
his home at 6:30 A.M. and had been on his feet or sitting 
until he was examined at 10:30 A.M., with the only finding 
being mild edema of the right leg.  The examiner noted that 
when the veteran was questioned about severe edema he 
indicated it happened "occasionally."  The examiner further 
remarked that the veteran was not significantly disabled due 
to venous disease and that it had been well-corrected by the 
surgeries.  

A statement from Samuel J. Stagg, M.D., dated in December 
2000, shows that Dr. Stagg indicated that the veteran's legs 
would swell if he sat too long.  The veteran also had pain on 
standing for any length of time or walking.  

A VA "arteries, veins and miscellaneous" examination 
report, dated in October 2002, notes that the claims folder 
was reviewed.  Findings and remarks are contained in the 
section titled "medical history."  It notes:

Partial swelling all the time.  Surgery 
did not help.  The patient has positive 
swelling and blood clots in the past.  
Pain in both legs.  He can be standing 20 
minutes or walking a half-mile.  
Compression helps.  Elevation of the leg 
helps.  The patient is taking Trental and 
using stockings.  He cannot work.  He has 
been disabled since 1982.  Positive 
swelling.  No heat.  History of ulcer on 
the right leg.  Sore there on the right 
lower leg.  The patient has chronic 
varicose insufficiency with phlebitis and 
ulcer.  In my opinion, this affects his 
right lower leg joints and weakness of 
the right lower leg.  

A VA joints examination report, dated in October 2002, 
includes a section titled "medical history" that notes, 
"Positive swelling.  No heat.  No redness.  Weakness 
positive.  Treatment is etodolac that does not help.  No side 
effects."  It further notes, "Pain is all the time.  
Elevation makes it better.  Hot weather makes it better.  
Cold weather makes it worse.  Pain is all the time when he 
walks a half-mile or stands 20 minutes.  He uses a cane."  
On examination, no relevant findings were recorded.  In the 
"remarks" section of the report, the examiner noted, "In 
my opinion, the patient's service-connected conditions of 
varicose veins, chronic phlebitis, old ulcer are related and 
makes his ankles, knees and hips worse.  His weakness of the 
right lower leg, in my opinion, affects his joints." 

A VA examination report, dated in August 2003, shows that the 
veteran complained of aching, fatigue, and a numb sensation 
in the right lower leg.  The symptoms were not completely 
relieved by elevation and compression hosiery.  His 
medications included Trental.  On examination, there was 
moderate persistent edema and stasis pigmentation on the 
right leg.  The edema was not board like.  There were no 
ulcers, and the veteran did not have persistent subcutaneous 
induration.  The diagnoses included varicose veins right leg 
and status post vein stripping of the right leg.  

A.  Prior to October 17, 2002  

The Board finds that, prior to October 17, 2002, the criteria 
for a rating in excess of 20 percent under DC 7121 have not 
been met.  The September 1990 VA examination report indicates 
that there was swelling by history only, and that on 
examination there was no edema.  The January 1992 VA 
examination report shows that despite the veteran assertion 
that he had to elevate his feet all day, there was no pitting 
edema on examination.  Swelling is not shown in the May 1995 
or June 1995 VA examination reports, and the May 1995 
examiner concluded that the veteran's condition was unchanged 
from his previous VA examinations in 1990 and 1992.  There 
are notations of swelling/edema in Dr. Segar's February 1990 
report ("chronic swelling"), and Dr. Allie's reports, as 
well as Dr. Stagg's December 2000 report (noting that, "If 
he sits for too long they swell.").  However, the frequency 
of the swelling was not characterized in Dr. Allie's reports.  
In this regard, the August 1997 VA examination report 
characterized the veteran's swelling as "mild."  See also 
December 2000 VA examination report (showing mild right ankle 
and right knee swelling).  In addition, the August 1997 VA 
examiner noted that when the veteran was questioned about 
severe edema he indicated it happened "occasionally."  The 
evidence does not contain any findings discussing swelling 
that was increased on standing or walking 1 or 2 hours and 
readily relieved by recumbency.  In summary, the Board finds 
that the preponderance of the evidence is against the claim 
that the veteran had persistent swelling of the leg or thigh 
that is increased on standing or walking 1 or 2 hours and 
readily relieved by recumbency, as required for a 30 percent 
rating under 38 C.F.R. § 4.104, DC 7121 (1997).  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Under DC 7120 
(1997); a 40 percent rating is warranted for severe symptoms 
involving superficial veins above and below the knee, 
involvement of the long saphenous ranging over 2 cm. in 
diameter, edema and episodes of ulceration, and no 
involvement of the deep circulation.  In this case, the 
evidence does not show that these criteria have been met.  
Specifically, the veteran's greater saphenous vein was 
removed in 1981.  The September 1990 VA examination report 
shows that there was no clinical evidence of deep vein 
thrombosis, and no ulceration.  The January 1992 VA 
examination report shows that there were no ulcers.  The May 
1995 VA examination report shows that there was no clinical 
evidence of deep vein thrombosis, and no ulceration.  It is 
also noted that the evidence does not show involvement of the 
deep circulation.  See e.g., September 1990, January 1992 and 
May 1995 VA examination reports.  In this regard, Dr. Allie's 
October 1996 report notes involvement of the deep circulation 
by history only.  Although Dr. Spence's December 1995 report 
notes the veteran's deep venous system was not normal, Dr. 
Spence did not actually examine the veteran, and his review 
of the records was incomplete.  In addition, the only 
relevant evidence he cites to is Dr. Allie's July 1995 
report, which does not show involvement of the deep 
circulation.  Furthermore, his assertion that further testing 
would show valvular insufficiency is speculative.  Finally, 
an August 1997 VA vascular ultrasound report contains an 
impression of "normal deep venous systems bilaterally 
without evidence of thrombosis," and the August 1997 VA 
examination report notes deep vein thrombosis, right leg, 
"by history" only.  In summary, four VA examination reports 
indicate that there is no involvement of the deep 
circulation.  These findings are considered more probative, 
and to outweigh, Dr. Spence's report.  Therefore, the 
veteran's varicose veins are moderately severe which is 
consistent with a 20 percent disability rating under the 
criteria of Diagnostic Code 7120.  Accordingly, a rating in 
excess of 20 percent under DC 7120 is not warranted.  

In addition, for the period from January 12, 1998 to October 
16, 2002, a rating in excess of 20 percent is not warranted 
under Diagnostic Codes 7120, 7121 (as in effect January 12, 
1998).  See 38 U.S.C.A. § 5110(g).  Under these codes, a 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 
(2003).  Specifically, the only medical evidence containing 
relevant findings during the applicable period is Dr. Stagg's 
December 2000 report.  This report shows that Dr. Stagg 
indicated that the veteran's legs would swell "if he sat too 
long."  Based on the foregoing, the Board finds that the 
evidence does not show that a rating in excess of 30 percent 
is not warranted under Diagnostic Codes 7120, 7121 (as in 
effect January 12, 1998).  

B.  As of October 17, 2002

The Board finds that a rating in excess of 40 percent is not 
warranted under DC 7121 as of October 17, 2002.  Under DC 
7121 (1997), a 60 percent rating is warranted where there is 
persistent swelling subsiding only very slightly and 
incompletely with recumbency elevation and with pigmentation 
cyanosis, eczema, or ulceration.  In this case, even assuming 
that the veteran has persistent edema, he is not shown to 
have pigmentation cyanosis, eczema, or ulceration.  In this 
regard, the Board first notes that the October 2002 VA 
examination report shows that, when read in context, 
ulceration is noted by history only.  The October 2002 VA 
examination report shows that the veteran reported that he 
had leg pain, and "partial swelling all the time," and that 
compression and elevation helped his symptoms.  Furthermore, 
the August 2003 VA examination report, which is the most 
recent report of record, shows that no ulcers were found on 
examination.  In addition, there were no findings of 
pigmentation cyanosis or eczema.  In summary, the Board finds 
that the evidence does not show that the veteran has 
persistent swelling together with pigmentation cyanosis, 
eczema, or ulceration.  Accordingly, a rating in excess of 40 
percent under DC 7121 (1997) is not warranted.  

A rating in excess of 40 percent is not warranted under DC 
7120 (1997).  Under DC 7120, a 50 percent disability rating 
is warranted for (unilateral) pronounced symptoms with 
findings of the severe condition with secondary involvement 
of the deep circulation as demonstrated by Trendelenburg's 
and Perthe's tests with ulceration and pigmentation.  In this 
case, the August 2003 VA examination report indicates that 
the veteran has pain and edema/swelling (characterized as 
"moderate persistent edema"), and statis pigmentation.  
However, neither the October 2002 VA examination report nor 
the August 2003 VA examination report shows that the veteran 
has secondary involvement of the deep circulation as 
demonstrated by Trendelenburg's and Perthe's tests, or 
ulceration.  Accordingly, a rating in excess of 40 percent 
under DC 7120 is not warranted.  

Finally, a rating in excess of 40 percent is not warranted 
under DC 7120-7121 (as in effect January 12, 1998, and 
thereafter).  Under these diagnostic codes, a 60 percent 
rating is warranted for varicose veins/post-phlebitic 
syndrome of any etiology, where there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrants a 60 percent rating.  In this 
case, as previously stated, ulceration is noted by history 
only in the October 2002 VA examination report, and 
ulceration was not found during the August 2003 VA 
examination.  Therefore, persistent ulceration is not shown.  
Accordingly, a rating in excess of 40 percent under DC 7120-
7121 (as in effect January 12, 1998, and thereafter) is not 
warranted.  

C.  Conclusion

In reaching this decision, the Board has considered the 
opinions as to the employability of the veteran, to include 
SSA records.  However, the Board first notes that several of 
these opinions are dated many years in the past, with some 
dating to the early 1980's.  In addition, the veteran is 
shown to have several physical disorders which may impact his 
employability and for which service connection is not 
currently in effect, to include dizziness of unknown 
etiology, arthritis of the hips, knees and low back, 
diabetes, and obesity.  See e.g., SSA's May 1982 decision; 
December 2000 report from Dr. Stagg.  In summary, these 
reports do not warrant the conclusion that the criteria for 
higher ratings have been met.  See 38 C.F.R. §§ 4.102, 4.104, 
Diagnostic Codes 7120, 7121 (1997); 38 C.F.R. §§ 3.321, 4.7, 
4.14, 4.104, Diagnostic Codes 7120, 7121 (2003).

The Board has also considered the veteran's representative's 
arguments that the August 1997 VA "diseases of the arteries 
and veins" ("A&V") examination report was "facially 
unreliable" and therefore of questionable probative value, 
in part, because it was unclear as to whether the examiner 
had "expertise in the area of vascular disease," and 
because the Board had directed that the veteran be examined 
by a "Medical Board Certified vascular specialist."  See 
representative's argument, received in January 2000.  It was 
further argued that, because the August 1997 VA A&V 
examination report was not in compliance with the Board's 
June 1997 remand instructions, a remand was required for a 
new examination.  Id. (citing Stegall v. West, 11 Vet. 
App. 268 (1998)).  Specifically, it was argued that the 
report did not comply with the Board instructions for the 
examiner to describe the extent of involvement of the large 
saphenous vein as well as the size of any varicose veins 
observed.

To the extent it was argued that a remand was required for 
various deficiencies, the Board points out that the veteran 
was subsequently afforded two VA examinations of his 
disability, in October 2002 and August 2003.  As for having 
reduced probative value, the Board first notes that, contrary 
to the representative's assertion, it did not direct that the 
veteran be examined by a "Medical Board Certified vascular 
specialist" in its June 1997 remand.  A review of the August 
1997 VA A&V examination report shows that the veteran's 
medical history was taken.  This history included a stripping 
of the lesser and greater saphenous veins.  The veteran's 
subjective complaints were noted.  His right leg was 
examined.  The examiner noted that, "His only residual 
effect is mild pitting edema of the right leg, and the scars 
that are symptomatic."  There are no findings as to the size 
of any varicose veins.  An accompanying VA vascular 
ultrasound report contains an impression of "normal deep 
venous systems bilaterally without evidence of thrombosis."  
In summary, while the report may not have been in strict 
compliance with the Board's remand instructions (in that the 
size of the varicose veins was not provided), there is no 
basis to find that the findings contained in the August 1997 
A&V examination report lack probative value.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased disability rating for varicose veins of the right 
leg.  

III.  TDIU Prior to October 17, 2002

The RO assigned an effective date for TDIU of October 17, 
2002 (i.e., the date of examination upon which the October 
2002 VA examination report is based).  The issue is whether 
TDIU is warranted prior to this date.  

The veteran's representative argues that an effective date 
for TDIU of March 21, 1984 was warranted.  See 
representative's letter, received in February 2001.  
Specifically, it is argued, in part, that:

It should be noted that on December 1, 
2000, the VARO notified the veteran for 
the first time that they had service 
connected the veteran's post phlebitic 
syndrome in the October 4, 1984 Rating 
Decision.  The veteran has filed a Notice 
of Disagreement with the December 1, 
2000, Notice of Action, stating that the 
veteran is entitled to TDIU from March 
21, 1984, as the issue of the rating 
assigned to include TDIU remains open and 
pending pursuant to Best v. Brown, 10 
Vet. App. 322, 325 (1997), and AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The background for this argument is as follows: in a rating 
decision, dated in March 1984, the RO reduced the veteran's 
evaluation for his varicose veins from 40 percent to 0 
percent, effective June 1, 1984.  A notice of disagreement, 
dated March 21, 1984, was received on March 22, 1984.  In a 
rating decision, dated in October 1984, the RO granted an 
increased rating to the extent it assigned a 10 percent 
rating, with an effective date of June 1, 1984, preceded by a 
temporary total rating and a 40 percent schedular rating 
(these ratings covered the period between March and May of 
1984).  A statement of the case was issued, and the veteran 
perfected his appeal as to the issue of entitlement to a 
rating in excess of 10 percent.  In May 1985, the Board 
denied the claim.  The Board's decision subsumed the RO's 
March 1984 decision.  See 38 C.F.R. § 20.1104 (2003); Olson 
v. Brown, 5 Vet. App. 430, 433 (1993).  

It appears that the argument is being made that the Board's 
May 1985 decision (as well as the RO's underlying rating 
decision) should have granted TDIU, as well as service 
connection for PPS, and that proper notice of the denial of 
service connection for PPS was not given until December 2000.  
However, the Board's May 1985 decision was final.  See 
38 U.S.C.A. § 7104(b).  In addition, in Part II of this 
decision, the Board has discussed and rejected the 
representative's arguments that service connection should be 
granted for PPS, and that PPS should be evaluated separately 
from the veteran's right leg varicose veins.  The Board's 
discussion is incorporated herein.  Therefore, the Board 
finds that the representative's arguments are without merit.  

On March 2, 1990, the veteran's formal claim for TDIU was 
received.  In October 1990, the RO denied the claim.  The 
veteran appealed, and in September 2003, the RO granted TDIU.  
The RO assigned an effective date for TDIU of October 17, 
2002 (i.e., the date of examination upon which the October 
2002 VA examination report is based).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

The veteran's service-connected varicose veins, right leg, 
have been evaluated as 20 percent disabling prior to October 
17, 2002, and as 40 percent disabling as of October 17, 2002.  
Service connection is also in effect for major depressive 
disorder, evaluated as 10 percent disabling (with an 
effective date for service connection, and the 10 percent 
rating) of January 17, 1992, and as 30 percent disabling, 
with an effective date of May 30, 1995.  The veteran is also 
shown to have a number of disabilities which have not been 
service-connected, to include hypertension, arthritis of the 
hips, knees and low back, diabetes and obesity.  At issue is 
whether the veteran's service-connected varicose veins and 
depressive disorder, without consideration of any of his 
nonservice-connected disabilities, preclude all forms of 
substantially gainful employment in the national economy 
which are consistent with his education and occupational 
experience and which would afford a living wage, prior to 
October 17, 2002.  

The veteran's depression and varicose veins are currently 
evaluated as 30 percent disabling, and 40 percent disabling, 
respectively.  The combined evaluation is 60 percent.  
Therefore, at no time has the veteran met the minimum 
schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  


Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.  

As for the veteran's work history, it appears that the 
veteran has not worked since 1978.  See SSA report, received 
in June 2003.  He has 12 years of education, and seven years 
of experience as a roughneck and in the construction 
industry, and one year of training in air conditioning and 
refrigeration.  See SSA report, dated in October 1981.  

The Board finds that the claim must be denied.  The claims 
file includes a VA examination report, dated in August 1997, 
in which the examiner concluded that the veteran was not 
disabled due to his venous diseases.  The findings at that 
time included mild swelling on the right leg, and no ulcers.  
Clinical palpation of the femoral arteries, and dorsalis 
pedis and posterior tibial pulses was normal, with no 
associated ischemic changes.  The veteran was examined in the 
standing position, and this did not reveal any significant 
varicose veins.  Skin appearance was normal except for the 
post-surgical scar.  The examiner stated:

I have spent considerable time with the 
patient, and reviewed the C file as well.  
The patient had left his home around 6:30 
a.m., and was driven by his wife for 
about 40 miles.  Since he came to the 
hospital, he has either been on his feet 
or sitting down.  He was examined by me 
at 10:30 a.m.  At the time of the 
examination, the patient was not in any 
distress or pain, and was able to get up 
and walk normally without any difficulty.  
The only finding was mild edema of the 
right leg.  The patient had not been 
wearing any Jobst stockings.  I am of the 
opinion that the patient's venous problem 
is significantly improved after surgery.  
His only residual effect is mild pitting 
edema of the right leg, and the scars 
which are asymptomatic.  The patient had 
no edema of the left leg.  When I 
questioned the patient about the severe 
edema he claimed that he had been 
getting, the patient stated "[I]t 
happens occasionally."  

I am of the opinion that this patient is 
not significantly disabled due to the 
venous diseases he had in the past, and 
it had been well corrected by the 
surgeries he had, and the absence of 
recurrence of the varicose ulcers attests 
to this.  

The Board finds that the August 1997 opinion is highly 
probative evidence against the claim.  It was based on a 
review of the claims files, and is accompanied by extensive 
findings and explanation.  The Board also notes that the 
examiner's conclusion is consistent with conclusion in the 
May 2000 VA examination report that the veteran was not 
disabled.  In that report, the examiner determined that the 
veteran could hold a light manual job, and noted, in part, 
that although the veteran carried a cane, he was observed to 
walk without actually using it.  

In reaching this decision, the Board has considered the 
contrary opinions of several private health care providers.  
For example, a December 2000 report from Dr. Stagg shows that 
Dr. Stagg felt that the veteran was unemployable.  However, 
it does not indicate that it was based on a review of the 
veteran's claims files, and it discusses conditions for which 
service-connection is not currently in effect, specifically, 
bilateral (i.e., left leg) chronic venous statis, lumbosacral 
disc disease and hypertension.  The Board notes that the 
remainder of the opinions are all dated prior to the August 
1997 VA examination report, and are therefore considered less 
probative of the veteran's condition.  Francisco.  
Specifically, reports from Dr. Allie, dated in July 1995 and 
October 1996, and a September 1995 report from Dr. Spence, 
have been considered.  The Board further notes that none of 
these reports show that they were based on a full review of 
the veteran's claims files.  In addition, all of these 
reports discuss conditions for which service-connection is 
not currently in effect, to include bilateral (i.e., left 
leg) lower extremity disabling pain, and edema, a lumbosacral 
spine disorder, and/or hepatitis.  With regard to Dr. 
Spence's report, the Board discussion of this report in Part 
II is incorporated herein.  Briefly stated, Dr. Spence did 
not actually examine the veteran, his review of the veteran's 
records was incomplete, the only relevant evidence he cites 
to is Dr. Allie's July 1995 report, which does not show 
involvement of the deep circulation, and his assertion that 
further testing would show valvular insufficiency is 
speculative.  Finally, two VA mental disorders examination 
reports, dated in August 1990 and January 1992, indicate that 
the veteran is "physically disabled."  However, these 
reports were created to assess the veteran's psychiatric 
condition, and they are not accompanied by any findings 
pertaining to the veteran's service-connected varicose veins, 
right let, nor by a rationalized explanation.  

The appellant's representative has argued that the SSA's May 
1982 decision (and supporting documentation) warrants a 
favorable determination.  In that determination, the SSA 
determined that the veteran is disabled, in part, due to 
chronic veinous insufficiency with stasis and ulceration of 
the right leg.  The SSA's decision also discussed conditions 
for which service connection is not currently in effect, 
specifically, dizziness "of unknown etiology," and left leg 
varicose veins.  

The SSA's evidence is relevant in order to view the veteran's 
varicose veins in relation to their whole recorded history.  
See 38 C.F.R. § 4.1.  However, SSA decisions are not 
controlling for purposes of a final VA determination, Odiorne 
v. Principi, 3 Vet. App. 456 (1992), and in this case, it is 
the level of disability between 1990 and October 17, 2002 
that is of primary concern.  Accordingly, the more recent 
evidence is considered more probative of the veteran's 
condition, and the Board has determined that this evidence 
does not show that the relevant criteria have been met.  

As a final matter, service connection is in effect for major 
depression, and the Board has considered whether the evidence 
shows that this disorder rendered the veteran unemployable.  
This evidence includes VA examination reports dated in 
January 1992, May 1995, and August 1997, as well as reports 
from Philip A. Landry, M.D., dated between 1994 and 1996.  Of 
particular note, the January 1992 VA examination report 
contains a diagnosis of dysthymic disorder.  An October 1994 
report from Dr. Landry contains a diagnosis of major 
depression, moderate, recurrent, without psychosis, and a GAF 
(global assessment of functioning) score of 55 to 60, with a 
high of 70 for the past year.  The May 1995 and August 1997 
VA examination reports contain diagnosis of major depression 
and depressive disorder NOS (not otherwise specified), 
respectively.  The May 1995 VA examination report contains 
findings which show that the veteran was alert, without 
psychosis, and that he denied hallucinations, delusions and 
homicidal/suicidal ideation.  He was oriented, with good 
memory.  The August 1997 report notes that he was oriented, 
alert and verbal, with an Axis V diagnosis noting occasional 
suicidal ideation, and a GAF score of 60.  The veteran's GAF 
scores suggest, at worst, moderate symptoms OR moderate 
difficulty in social, occupational, or school functioning.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) at 209-
210 (DSM-IV) (listing criteria which must be met for a PTSD 
diagnosis).  None of this evidence contains a competent 
opinion that the veteran is unemployable due to psychiatric 
symptoms.  Based on the foregoing, the Board finds that this 
evidence does not show that the veteran's psychiatric 
symptoms, even when they are considered together with the 
symptoms of his varicose veins, resulted in unemployability 
prior to October 17, 2002.

The Board has determined that the evidence does not show that 
the veteran met the criteria for TDIU during the period prior 
to October 17, 2002.  Accordingly, the claim must be denied.  

IV.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

V.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
The appellant was advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claims by the October 1990 and June 1992 rating decisions, 
the November 1990 statement of the case (SOC), and the 
supplemental statements of the case (SSOC's), dated in July 
1992, July and October of 1995, June 2000, and September 
2003.  See also, duty to assist letters, dated in March 2001 
and September 2002.  

In the March 2001 letter, the RO informed the appellant that 
VA would make reasonable efforts to obtain relevant records, 
including medical records, employment records, or records 
from other Federal agencies.  He was requested to provide 
"the name of the person, agency, or company who has the 
records that you think will help us decide your claim," 
together with other identifying information, within 60 days.  
He was further advised that if evidence was received within 
one year of the date of the letter, that VA may be able to 
pay him from the date his claim was received.  He was 
notified that it was still his responsibility to make sure 
that the requested records were received by VA.  See 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2003).  There is no record of a timely reply that identified 
any additional evidence.  In a similarly worded September 
2002 letter, the RO again requested the veteran to identify 
any additional evidence, and the RO indicated that it would 
attempt to obtain all identified evidence.  A reply was 
requested within 30 days, and the veteran was told that if 
evidence was received within one year of the date of the 
letter, that VA may be able to pay him from the date his 
claim was received.  There is no record of a timely reply 
that identified any additional evidence.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the veteran of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folders.  It has also arranged for VA 
examinations, to include etiological opinions on the 
secondary service connection issues.  See 38 C.F.R. § 3.310 
(2003).  To the extent that opinions were not obtained as to 
service connection on a direct basis, see 38 C.F.R. § 3.303 
(2003), the Board finds that the evidence, discussed supra, 
which shows that the veteran did not receive treatment for 
the claimed conditions during service, and that the claims 
files do not contain competent evidence showing that the 
claimed disabilities are directly related to his service, 
warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claims.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that in a recent decision, Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decisions were made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In this case, the VCAA notices were not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, and therefore the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  However, the Pelegrini Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, and it left open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Specifically, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in March 2001 and 
September 2002 were not given prior to the first AOJ 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notices were provided, 
the case was readjudicated and a Supplemental Statement of 
the Case was provided to the appellant in September 2003.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

With regard to the content of the RO's notices, 
Pelegrini held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information 
and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  


In this case, in the aforementioned VCAA notice letters 
that were provided to the appellant, he was informed of 
the evidence needed to support his claims, and of which 
evidence he should provide and which evidence VA would 
obtain.  He was also requested to provide "the name of 
the person, agency, or company who has the records that 
you think will help us decide your claim," together 
with other identifying information.  It therefore 
appears that the all elements, to include the "fourth 
element," have been satisfied, and the Board finds that 
the appellant has been fully notified of the need to 
give to VA any evidence pertaining to his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

Finally, the Board notes that to the extent that the 
veteran's representative has argued that VA may not 
adjudicate his claim prior to the expiration of one year from 
the date of VCAA notification, the Board notes that more than 
one year has passed since the March 2001 and September 2002 
letters were sent to the veteran, and that in any event, 
recent legislation enacted by Congress specifically provides 
that VA may adjudicate claims prior to the expiration of the 
one-year period.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); (Section 
701(b)(3)).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral ankle disability is 
denied. 

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

An increased rating for service-connected varicose veins, 
right leg, is denied.

TDIU prior to October 17, 2002 is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



